UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                           No. 02-4240
SAKILIBA MINES, M.D.,
               Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                           No. 02-4242
CHARLES E. MINES, JR.,
              Defendant-Appellant.
                                       
          Appeals from the United States District Court
           for the District of Maryland, at Greenbelt.
            Alexander Williams, Jr., District Judge.
                        (CR-01-172-AW)

                      Argued: April 4, 2003

                      Decided: July 24, 2003

       Before WILKINS, Chief Judge, and TRAXLER and
                 GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                       UNITED STATES v. MINES
                              COUNSEL

ARGUED: Marc Lanny Resnick, Washington, D.C., for Appellant
Charles Mines; G. Arthur Robbins, CHESAPEAKE MERIDIAN,
Annapolis, Maryland, for Appellant Sakiliba Mines. Sandra Wilkin-
son, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee. ON BRIEF: Thomas M. DiBiagio, United States Attorney,
Greenbelt, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Appellants Charles and Sakiliba Mines were convicted of multiple
tax offenses. They now contend that their convictions should be
reversed based on the improper admission of prejudicial evidence.
Sakiliba also asserts that the district court erred in determining her
sentence. We affirm.

                                    I.

   The indictment against the Mineses alleged that Sakiliba commit-
ted ten counts of health care fraud, that Charles filed a false tax return
for the 1997 tax year, and that both Mineses willfully failed to file
returns for the 1994, 1995, 1996, and 1998 tax years. Sakiliba was
acquitted on all counts of health care fraud; therefore, no issues relat-
ing to those charges are presented here.

   With respect to the tax charges, the evidence at trial showed that
Sakiliba was a family practice doctor who served as medical director
of—and apparently the only physician employed by—Dupont Medi-
cal Associates (DMA). Charles was the chief executive officer of
DMA and its sole shareholder. Charles also operated a sole propri-
                         UNITED STATES v. MINES                           3
etorship called "Alert"; the functions of this business are not clear
from the record.

   During the four tax years listed in the indictment, neither the
Mineses nor DMA filed any tax returns. The Mineses filed a return
for the 1997 tax year, but it did not list any of Charles’ income from
Alert. Sakiliba claimed that she was not aware of these derelictions,
as she entrusted all financial matters to Charles. For his part, Charles
maintained that, in the years when he did not file tax returns, he
always meant to do so but he experienced difficulty getting competent
accounting assistance.

                                    II.

   The Government’s case against the Mineses included evidence that
did not directly support the charges against them but which was
ostensibly relevant to show knowledge and intent. In their sole chal-
lenge to their convictions, the Mineses claim that the district court
should have excluded this material under Federal Rules of Evidence
403 and 404(b). We review this claim for abuse of discretion. See
United States v. Mohr, 318 F.3d 613, 618 (4th Cir. 2003); United
States v. Myers, 280 F.3d 407, 413 (4th Cir.), cert. denied, 123 S. Ct.
53 (2002).

   The Mineses challenge three items of evidence. First, Sakiliba’s
former employer, Dr. Hector Collison, recounted that Sakiliba
received co-payments directly from patients and asked for her salary
checks to be made payable to Alert. Second, another witness testified
that Sakiliba had obtained a student loan from the government during
medical school; after several fruitless attempts to collect on the loan,
the government forgave the debt and issued a Form 1099 showing the
forgiveness of the debt as income to Sakiliba. Third, the Government
introduced into evidence lists of expenditures by the Mineses from
1992 through 1998.*

   *Charles also asserts that the district court erred in admitting evidence
that Sakiliba performed unnecessary medical tests. We will not review
this claim, however, as Charles’ brief does not indicate where the alleg-
edly objectionable evidence appears in the record. See Edwards v. City
of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).
4                       UNITED STATES v. MINES
   Most of this evidence assisted the Government in proving that the
Mineses knowingly received income during the years in which they
did not file tax returns. Doctor Collison’s testimony did not relate
directly to the charges at issue here, as Sakiliba did not work for him
during the years described in the indictment, but the Mineses’ failure
to file returns during that pre-indictment period reflected a pattern of
avoiding tax obligations. Also, the testimony that the Mineses asked
Dr. Collison to make Sakiliba’s checks payable to Alert was relevant
to show a pattern of using Alert to hide income, which was the basis
of the tax fraud charge against Charles. Accordingly, the district court
did not abuse its discretion in ruling that this evidence was relevant.

   Neither did the court abuse its discretion in weighing the prejudi-
cial effect of the evidence. On the contrary, the record demonstrates
that the court carefully examined all of the evidence in question,
excluded inflammatory material, and took steps to minimize unfair
prejudice from the evidence that was allowed. For example, the Gov-
ernment’s lists of the Mineses’ expenditures originally included only
luxury purchases, but the district court directed the Government to
expand the lists in order to avoid a lopsided depiction of the Mineses’
lifestyle. The court also instructed the jury not to use this evidence as
proof of "criminal personality or bad character." Trial Tr., Nov. 26,
2001, at 103. We commend the court for its diligence, and we uphold
its admission of the evidence challenged by the Mineses.

                                  III.

   At sentencing, the district court determined that Sakiliba’s conduct
resulted in a tax loss amounting to $290,069. Sakiliba claims that this
computation improperly included income attributable to Charles and
DMA. We disagree.

   Ordinarily, the base offense level in tax cases is determined by cal-
culating the tax loss associated with the offense. See U.S. Sentencing
Guidelines Manual § 2T1.1(a)(1) (1998). "If the offense involved fail-
ure to file a tax return, the tax loss is the amount of tax that the tax-
payer owed and did not pay." Id. § 2T1.1(c)(2). This figure must take
into account "all conduct violating the tax laws" that is "part of the
same course of conduct or common scheme or plan." Id. § 2T1.1,
comment. (n.2).
                       UNITED STATES v. MINES                        5
   Here, the district court found that Sakiliba’s failure to file tax
returns was part of an "overall scheme" by both Mineses to avoid pay-
ing taxes on their own income and income earned by DMA. J.A. 798.
In light of this finding, the district court properly concluded that
Sakiliba’s relevant conduct caused tax losses involving all the income
earned by her, her husband, and their corporation. See U.S.S.G.
§ 1B1.3(a)(1)(B) (providing that relevant conduct includes "all rea-
sonably foreseeable acts and omissions of others in furtherance of
. . . jointly undertaken criminal activity"); see also United States v.
Bishop, 291 F.3d 1100, 1115 (9th Cir. 2002) ("Tax loss is determined
from the reasonably foreseeable conduct of all co-actors, not just the
defendant’s own conduct."), cert. denied, 123 S. Ct. 1002 (2003);
United States v. Charroux, 3 F.3d 827, 838 & n.24 (5th Cir. 1993)
(upholding attribution to all co-defendants of each co-defendant’s
unpaid tax debt). Accordingly, the district court did not err in calcu-
lating the tax loss attributable to Sakiliba.

                                 IV.

  For the foregoing reasons, we affirm the judgments against Charles
and Sakiliba Mines.

                                                          AFFIRMED